      Case 3:19-cv-00100 Document 4 Filed on 03/22/19 in TXSD Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS

TAMMY ROBERTS,

       Plaintiff,                                           Case No. 3:19-cv-00100

v.

NATIONAL ACCOUNTS RESOLUTIONS
BUREAU, LLC d/b/a The NAR Bureau,

      Defendant.
________________________________________/

                        CERTIFICATE OF INTERESTED PERSONS

       The Plaintiff, Tammy Roberts (“Plaintiff”), by and through undersigned counsel and

pursuant to this Court’s Order dated March 12, 2019, hereby files this Certificate of Interested

Persons, and states that the Plaintiff is aware of the following persons, associations, firms,

partnerships, corporations, affiliates, parent corporations or other entities that are financially

interested in the outcome of this action:

       Tammy Roberts
       Joshua A. Mize, Esq.
       Mize Law, PLC
       National Accounts Resolutions Bureau, LLC

DATED: March 22, 2019.                        Respectfully submitted,

                                              /s/ Joshua A. Mize
                                              Joshua A. Mize, Esq.
                                              Florida Bar No. 86163
                                              MIZE LAW, PLLC
                                              110 Front Street, Suite 300
                                              Jupiter, FL 33477
                                              Phone: (407) 913-6800
                                              Fax: (407) 604-7410
                                              Email: jmize@mize.law

                                              Attorney for the Plaintiff,
                                              Tammy Roberts
